Exhibit 32.2 CERTIFICATION OF CHIEFFINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 In connection with this Transitional Yearly Report of NXT Nutritionals Holdings, Inc. (the “Company”) on the Transitional Form 10-K for theyear endingDecember 31, 2008, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, David Briones, Chief Financial Officer and Principal Accounting Officer of the Company, certifies to the best of his knowledge, pursuant to 18 U.S.C. Sec. 1350, as adopted pursuant to Sec. 906 of the Sarbanes-Oxley Act of 2002, that: 1. Such Transitional Yearly Report on Form 10-K for the year endingDecember 31, 2008, fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in such Transitional Yearly Report on Form 10-K for theyear endingDecember 31, 2008, fairly presents, in all material respects, the financial condition and results of operations of NXT Nutritionals Holdings, Inc. Date:July 13, 2009 By: /s/ David Briones David Briones Chief Financial Officer and Principal Accounting Officer
